          Case 1:20-cv-01084-VEC Document 16 Filed 04/09/20 Page 1 of 5

Sheehan & Associates, P.C.                          505 Northern Blvd Ste 311, Great Neck NY 11021-5101
spencer@spencersheehan.com                                       tel. 516.303.0552     fax 516.234.7800

                                                              April 9, 2020
District Judge Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                     Re: 1:20-cv-01084-VEC
                                                                         Hamilton v. Orgain, Inc.
Dear District Judge Caproni:

        This office represents the plaintiff. In accordance with your Honor’s Individual Rules of
Practice in Civil Cases, the parties submit this joint letter in advance of the conference of insert
date.

        1. Brief description of the action and principal defenses

                a. Plaintiff’s Position

        Plaintiff alleges that defendant’s vanilla almond milk is represented in a way that misleads
consumers and violates New York General Business Law (“GBL”) §§ 349-350. The complaint
alleges the Product’s front label fails to truthfully designate the contents of the product by failing
to disclose the non-vanilla flavoring, which defendant is required to do.

        According to defendant, this is a prohibited and preempted attempt to privately enforce
federal food labeling regulations. In the context of food labeling, “express preemption and implied
pre-emption create a ‘narrow gap’ through which a plaintiff's state-law claim must fit if it is to
escape express or implied pre-emption.” Elkind v. Revlon Consumer Prods. Corp., 14-cv-2484,
2015 WL 2344134, at *3 (E.D.N.Y. May 14, 2015); see 21 U.S.C. § 343-1(a)(1)-(5) (“no state or
political subdivision of a State may directly or indirectly establish under any authority or continue
in effect as to any food in interstate commerce” where federal standards are established); Ackerman
v. Coca-Cola Co., 2010 WL 2925955, at *6 ("[T]here are two ways plaintiffs may escape [the
FDCA's] preemptive force: (1) if the plaintiffs' claims seek to impose requirements that are
identical to those imposed by the FDCA; or (2) if the requirements plaintiffs seek to impose are
not with respect to claims of the sort described in [the Act].").

       However, plaintiff does not seek to impose additional requirements on defendant beyond
what it is already required by law to do. If defendant were to make the label modifications
described in the complaint, this would result in products labeling no longer violating the law.

       To the extent defendant challenges the warranty claims based on the absence of privity, the
New York Court of Appeals “‘dispensed with" the privity requirement in actions "for breach of
express warranty by a remote purchaser against a manufacturer who induced the purchase by
representing the quality of the goods in public advertising and on labels which accompanied the
goods." Suarez v. Cal. Natural Living, Inc., No. 17-cv-9847, 2019 WL 1046662 quoting Randy
Knitwear, Inc. v. American Cyanamid Co., 11 N.Y. 2d 5 at 11 (1962).
          Case 1:20-cv-01084-VEC Document 16 Filed 04/09/20 Page 2 of 5



        Defendant opposes plaintiff’s request for injunctive relief to correct the challenged
representations, because plaintiff is now aware of the alleged misrepresentations and is not in
danger of being deceived again. However, defendant’s argument ignores that “an injunction in
connection with a class action is designed to afford protection of future consumers from the same
fraud. It does this by permitting the plaintiff to sue on their behalf.” Belfiore v. Procter & Gamble
Co., F.Supp.3d 440, 445 (E.D.N.Y. 2014) (emphasis added). To hold otherwise “denigrate[s] the
New York consumer protection statute, designed as a major support of consumers who claim to
have been cheated.” Id.

         Whether plaintiff’s unjust enrichment claims are duplicative can only be ascertained in the
event of a decision from this Court on the common law and statutory claims. There may be a
circumstance where the allegations fail to fit within one of the specific state law claims yet suffice
to state a claim for unjust enrichment.

               b. Defendant’s Position

       Defendant intends to file a Rule 12 motion to dismiss for the following reasons. Plaintiff’s
claims under New York’s General Business Law fail for several reasons. Defendant’s almond
milk labeling does not plausibly mislead reasonable consumers. In describing its product as
“Almondmilk”, “Unsweetened” and “Vanilla”, Defendant is describing the product’s taste, not its
ingredients. Defendant’s ingredient listing explicitly states that it is flavored with “natural
flavors”.

       Plaintiff attempts to enforce the Federal Food, Drug and Cosmetic Act (“FFDCA”) and its
associated regulations, through a private right of action, which the FFDCA prohibits.

        Plaintiff’s negligent misrepresentation claim fails because: (a) Orgain owes him no duty of
care stemming from a “special relationship,” (b) the economic loss rule bars the claim, and (c) it
is not plead with the requisite particularity.

        Plaintiff’s warranty claims also fail for three reasons. First, as to all warranties, Plaintiff
fails to allege the required pre-suit notice. Second, again as to all warranties, Plaintiff fails to
allege the required privity. Third, as to implied warranties, Plaintiff fails to allege the almond milk
is non-merchantable and unfit for human consumption.

        Plaintiff’s fraud claim fails because he fails to: (a) allege facts that give rise to a strong
inference of fraudulent intent, and (b) plead with the particularity required to state a fraud claim.
Plaintiff fails to specify which product he purchased, where he purchased the product, when he
purchased that product or for how much he purchased that product. Without this information,
particularity is lacking and the allegations additionally are insufficient to invoke New York law,
to seek damages for a price premium not alleged, or to demonstrate injury within the relevant
statutes of limitation.

        Plaintiff’s unjust enrichment claim fails because it merely duplicates his other causes of
action and adequate remedies exist at law. Further, Plaintiff lacks standing to seek injunctive relief
because he alleges, and can allege, no plausible likelihood of deception in the future. Finally,
Plaintiff is unable to proceed on behalf of putative class members in the other 49 states because he


                                                  2
          Case 1:20-cv-01084-VEC Document 16 Filed 04/09/20 Page 3 of 5



lacks standing to represent putative class members who are citizens of, and engaged in transactions
in, other states.

        2. Jurisdiction

         Plaintiff has asserted diversity jurisdiction under 28 U.S.C. § 1332(d)(2) (Class Action
Fairness Act of 2005 or “CAFA”). Plaintiff is a citizen of Bronx County, New York. Defendant
is a citizen of California.

         Plaintiff has alleged the amount in controversy exceeds the jurisdictional threshold. Venue
lies in this jurisdiction because Plaintiff is a resident of this district, which is where “a substantial
part of the events or omissions giving rise to the claim occurred,” viz, the consumption of the
products and where Plaintiff was made aware of the alleged misleading representations.

       Defendant agrees that Plaintiff properly alleges venue, as well as Defendant’s citizenship
and an amount in controversy sufficient to establish subject matter jurisdiction. To the extent
discovery demonstrates material inaccuracies in these allegations, the parties shall promptly
inform the Court.

        3. Brief description of all contemplated and/or outstanding motions

         Defendant intends to file a Rule 12 motion for the reasons stated above. Plaintiff intends
to file a motion for class certification under Rule 23. To the extent not sooner resolved, Defendant
foresees a Rule 56 motion and will contest Plaintiff’s Rule 23 motion.

        4. Brief description of any discovery that has already taken place, and/or that which
           will be necessary for the parties to engage in meaningful settlement negotiations

       The parties are willing to, but have not engaged yet in discovery or material settlement
negotiations. Plaintiff believes product formulations and sales data, and Defendant believes
information reflecting Plaintiff’s purchase(s) of the product, might allow them to more accurately
assess the viability of their positions which should facilitate meaningful early settlement
negotiations.

        5. Brief description of prior settlement discussions (without disclosing the parties'
           offers or settlement positions) and the prospect of settlement

        The parties have not engaged in material settlement negotiations. Plaintiff has indicated a
willingness to reach a resolution but believes any outcome must ensure the subject products’
allegedly misleading representations are modified. Defendant is open to listening to Plaintiff’s
position; however, defendant objects to any demand that the subject products’ labels be modified
because its position is that they are accurate, non-misleading and in compliance with all relevant
laws and regulations.




                                                   3
          Case 1:20-cv-01084-VEC Document 16 Filed 04/09/20 Page 4 of 5



       6. Estimated Length of Trial

       The parties believe the estimated length of trial on this matter will be two weeks.

       7. Any other information that the parties believe may assist the Court in advancing
          the case to settlement or trial, including, but not limited to, a description of any
          dispositive issue or novel issue raised by the case.

       Plaintiff believes the Court can assert jurisdiction over the non-New York putative class
members and that Defendant’s expected argument in opposition is not applicable to class actions,
as opposed to mass torts. Defendant seeks to vigorously defend its subject products.

        The parties appreciate the opportunity to submit this letter and anticipate they will be able
to cooperate informally in exchange of information and possible settlement positions. Because
Defendant has not yet responded to the Complaint, and because of the COVID-19 restrictions
currently in place, defendant requests that no formal discovery schedule or briefing schedule for
any dispositive motion be issued until Defendant’s motion to dismiss is adjudicated. Plaintiff does
not agree with defendant’s request to stay formal discovery until Defendant’s motion to dismiss is
adjudicated. However, the parties will attempt to resolve these issues prior to bringing them to the
Court’s attention.

        Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan




                                                 4
          Case 1:20-cv-01084-VEC Document 16 Filed 04/09/20 Page 5 of 5



                                       Certificate of Service

I certify that on April 9, 2020, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                            /s/ Spencer Sheehan
